NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1, 3 and 6–22 are allowable. Claims 1 and 20 are independent. Claims 3, 6–19, 21 and 22 depend on claims 1 and 20.
Applicant’s Reply (29 November 2021) includes claim amendments that have differentiated the claimed invention from the cited prior art. Claim 1 is representative, and is reproduced below:
“1. (currently amended) A system, comprising:
“a micro-mobility device that comprises a deck that is configured to support a user and a tubular handlebar stem with an interior, and extending upward of the deck to an upper end spaced farthest from the deck, the stem having a length, , and having an elongated opening along its length; and
“an elongated directional acoustic radiating device carried by the stem of the micro-mobility device and comprising a first acoustic driver that is acoustically coupled to an interior of a first passive directional device so as to radiate acoustic energy into the interior of the first passive directional device at an end of the first passive directional device that is closest to the deck of the micro-mobility device, wherein the first passive directional device is located in the interior of the stem with a distal end located proximate the upper end of the handlebar stem and comprises a top member that defines a long, narrow continuous or non-continuous sound-emitting opening along a length of the first passive directional device and that is aligned with the elongated stem opening , and wherein the top member of the first passive directional device further defines a recess into which the stem proximate the elongated stem opening is configured to fit.”
The amendment clarifies the structural relationship between the “first passive directional device” and the “tubular handlebar stem,” by adding elements seen in FIGs.12A, 12B and 12C. More particularly, the amendment defines a top member, as part of the first passive directional device. The top member contains the long, narrow continuous sound-emitting opening along its length that is aligned with the elongated stem opening in the tubular handlebar stem. Moreover, the top member includes a recess into which the stem fits. These limitations express the top portion 442 and the recess created by its shoulder 444. (Spec. at FIG.12C.) These limitations also express the fit between top piece 442, shoulder 444 and stem 402. (Id. at FIG.12A.) This particular arrangement of parts is not described, taught or suggested by the cited prior art. The Final Rejection explains that a passive directional device could reasonably be incorporated into a tubular handlebar stem. But the rejection does not address the fit between a top piece of the passive directional device and the tubular handlebar stem. The cited art, particularly the Takanashi reference, teaches fitting a speaker into a tubular stem, but it does not include any type of top piece and recess to receive a tube. Rather, the speaker is fit entirely within the tube. See Takanashi at FIG.3. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

12/23/2021